Case 1:19-cv-00979-LMB-JFA Document 7 Filed 08/14/19 Page 1 of 3 PageID# 66



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

DUWAYNE BAIRD,


                      Plaintiff,

       v.                                                Case No. 1:19-cv-979 (Original)
                                                         Case No. 3:19cv585 (Reassigned)
CAPITAL ONE FINANCIAL
CORPORATION et al.,


                      Defendants.


                 DEFENDANTS’ MOTION FOR RECONSIDERATION,
                OR, IN THE ALTERNATIVE, CORRECTION OF ORDER

       Defendants Capital One Financial Corporation, Capital One, N.A., and Capital One Bank

(USA) (collectively, “Defendants”) move this Court reconsider, or alternatively to correct, its

Order granting Plaintiffs’ Motion to Consolidate (Dkt. No. 6) (the “Order) directing the transfer

of this action, as well as civil actions 1:19-cv-1008 (Castro) and 1:19-cv-1021 (Barnes), to the

Richmond Division for consolidation with civil action 3:19-cv-555 (Heath).1 In support of this

motion and similar motions filed in the other transferred actions, Defendants have submitted a

memorandum of law in civil action 1:19-cv-1008 (Castro).

       Respectfully submitted, this 14th day of August, 2019.

                                            CAPITAL ONE FINANCIAL CORPORATION
                                            CAPITAL ONE, N.A.
                                            CAPITAL ONE BANK (USA), N.A.

                                            /s/ Mary C. Zinsner______________

1
  In order to preserve its position, Capital One files this motion in the original case number
assigned to this matter and the new case number assigned pursuant to the Court’s August 13,
2019 Order.
Case 1:19-cv-00979-LMB-JFA Document 7 Filed 08/14/19 Page 2 of 3 PageID# 67



                                  Mary C. Zinsner (VSB No. 31397)
                                  TROUTMAN SANDERS LLP
                                  401 9th Street, NW, Suite 1000
                                  Washington, DC 20004
                                  Telephone: (703) 734-4334
                                  Facsimile: (703) 734-4340
                                  mary.zinsner@troutman.com

                                  Robert A. Angle (VSB No. 37691)
                                  Jon S. Hubbard (VSB No. 71089)
                                  Harrison Scott Kelly (VSB No. 80546)
                                  TROUTMAN SANDERS LLP
                                  1001 Haxall Point
                                  Richmond, VA 23219
                                  Telephone: (804) 697-1200
                                  Facsimile: (804) 697-1339
                                  robert.angle@troutman.com
                                  jon.hubbard@troutman.com
                                  scott.kelly@troutman.com

                                  David L. Balser (pro hac vice forthcoming)
                                  S. Stewart Haskins II (pro hac vice forthcoming)
                                  John C. Toro (pro hac vice forthcoming)
                                  KING & SPALDING LLP
                                  1180 Peachtree Street, N.E.
                                  Atlanta, Georgia 30309
                                  Tel.: (404) 572-4600
                                  Fax: (404) 572-5140
                                  dbalser@kslaw.com
                                  shaskins@kslaw.com
                                  jtoro@kslaw.com

                                  Counsel for Capital One Defendants




39741439
Case 1:19-cv-00979-LMB-JFA Document 7 Filed 08/14/19 Page 3 of 3 PageID# 68



                                   CERTIFICATE OF SERVICE

           I hereby certify that on the 14th day of August 2019, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF System, which will then send a

notification of such filing (NEF) to all counsel of record.


                                                /s/ Mary C. Zinsner
                                                Mary C. Zinsner (VSB No. 31397)
                                                TROUTMAN SANDERS LLP
                                                401 9th Street, NW
                                                Suite 1000
                                                Washington, DC 20004
                                                Telephone: (703) 734-4334
                                                Facsimile: (703) 734-4340
                                                mary.zinsner@troutman.com

                                                Counsel for Capital One Defendants




39741439
